Citation Nr: 0122649	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from June 1977 to September 
1977.

The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for a right knee injury.

The veteran provided oral testimony before the undersigned 
Board Member in June 2000, a transcript of which has been 
associated with the claims file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in August 2000 for further development and 
adjudicative action.

In September 2000 the RO affirmed the denial of entitlement 
to service connection for a chronic acquired disorder of the 
right knee.

In January 2001, the Board remanded the case to the RO for 
further development and adjudicative action.  

In April 2001 the RO affirmed the denial of entitlement to 
service connection for a chronic acquired disorder of the 
right knee.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired disorder of the right knee was not 
shown in active service.

2.  Clinical evidence of a chronic acquired disorder of the 
right knee was initially shown some years after active 
service.

3.  There is no competent medical evidence linking the post 
service reported right knee disorder to active service or any 
incident therein.

4.  Osteoarthritis was not disabling to a compensable degree 
during the first post service year.


CONCLUSION OF LAW

A chronic acquired disorder of the right knee was not 
incurred in or aggravated by active service, nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Sup. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was seen with complaints of right knee pain in July 
1977.  The assessment was possible strain.  He was also 
examined for possible stress syndrome of the right knee.  He 
was placed on a physical profile.  X-rays of the right knee 
revealed no significant abnormalities.  It was noted that the 
veteran was not found to have a significant medical 
disability, and that he might have been malingering.  There 
is no discharge examination in the service medical records.  

In a statement dated in October 1997, MF stated that the 
veteran told her that he was discharged due to a right knee 
injury.  

In a statement dated in October 1997, the veteran's spouse 
stated that they met in the summer of 1980, and at that time 
he had problems with his right knee.  

Associated with the claims file are VA clinical records dated 
from October to December 1997.  The veteran was seen in 
October with complaints of right knee weakness and achiness 
due to an old injury.  The assessment was right knee strain.  
In November he was seen with complaints of right knee pain.  
A magnetic resonance imaging (MRI) revealed a meniscus tear.  
An arthroscopy of the right knee was advised in December.  

Associated with the claims file are VA clinical records dated 
from February to April 1998.  In February and March the 
veteran was provided consultation for his right knee.  A 
Report of Operation dated in April 1998 shows a preoperative 
diagnosis for right lateral meniscus tear and post operative 
diagnosis for Grade IV chondromalacia of the lateral tibial 
plateau.  Subsequent to his surgery the veteran fell.  

Associated with the claims file are VA clinical records dated 
in June 1998 that show the veteran was seen for status post 
right knee operation for a right lateral meniscus tear.  He 
reported increased symptomatology following surgery.  The 
impression was status post right knee operation with residual 
problems secondary to severe chondromalacia.  

In an undated VA clinical record the veteran reported a 20 
year history of right symptomatology including buckling.  

At his travel board hearing before the undersigned in June 
2000, the veteran testified that during a training exercise 
he was carrying someone and his knee went out.  He fell down 
with the weight of the soldier's body on top of him.  He 
received an honorable discharge.  He was unable to work for 
approximately two years following his discharge.  There was 
no history of a post service injury of the right knee.  His 
initial post service medical treatment for his knee was in 
1979.  He sought treatment from VA in 1997.  The veteran's 
spouse testified that she met him in 1980 and he had knee 
problems then.  He told her that his knee problem was related 
to his military service.  

In a statement dated in December 2000 BEP, MD reported that 
he had treated the veteran a few times in the late seventies 
at which time his knee revealed what seemed to be early 
arthritic changes.  He stated that it was the veteran's 
contention that his knee problems had begun in service.  

The veteran was accorded a VA orthopedic examination in March 
2001.  It was noted that the claims file to include service 
medical records had been reviewed.  The veteran related a 
history of an inservice knee injury.  He did not seek follow-
up for his knee problems for 20 years between 1977-1997, with 
the exception of a single visit to a private physician in 
1988 wherein he was told he had arthritis.  The impressions 
were history of knee strain and degenerative joint disease, 
right knee.  

The examiner stated that the current nature of knee 
difficulties were arthritic changes limited to the 
patellofemoral and lateral compartment.  The etiology of the 
right knee disorder would be considered related to body 
habitus and possibly to a prior injury.  He further stated 
that based on the evidence found in the service medical 
records, there was no evidence to support an injury of 
sufficient magnitude to result in the changes seen.  The 
service medical records revealed minimal objective findings, 
and the veteran did not seek medical treatment for 20 years.  

The examiner opined that the disorders found on examination 
were not related to the inservice complaints.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Lay persons are not competent to render testimony concerning 
medical causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).


The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A(b)) (West Supp. 2001); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA and private treatment reports, and 
has afforded him a comprehensive orthopedic examination in 
connection with his claim.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his claim.  
The RO informed him of the evidence to support his claim via 
the rating decisions and associated correspondence, and 
statement and supplemental statements of the case and 
associated correspondence issued since the appellant filed 
his original claim.  The above documentation in the aggregate 
has informed the veteran of the rationale for the denial of 
his claim.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The Board has carefully reviewed the record and is of the 
opinion, in this instance, that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic acquired disorder of the right knee.

The evidence shows that the veteran complained of pain in the 
right knee during active service.  X-rays revealed no 
significant abnormalities.  

Diagnoses for possible right knee strain and stress syndrome 
were provided.  However, a chronic disorder of the right knee 
was not shown.  The records reflect that the veteran had no 
significant medical disability and might have been 
malingering. 

The veteran is currently diagnosed with a history of knee 
strain and degenerative joint disease.  There is no objective 
medical evidence of record that establishes a relationship 
between the veteran's right knee treatment in service and his 
current knee disorders.  See Hickson, supra.  

Absent competent medical evidence that the veteran's current 
claimed chronic acquired disorder of the right knee was 
incurred in active military service, service connection must 
be denied.  The veteran has been provided with a VA 
orthopedic examination.  Etiology has been addressed and the 
examiner opined that the veteran's current disorders were not 
related to his inservice symptomatology. 

Further, the record does not reflect a diagnosis for a 
chronic acquired disorder of the right knee within the year 
following discharge from service.  The veteran argues that 
the December 2000 medical statement submitted by Dr. BEP 
provides evidence of arthritis within the presumptive period.  
Dr. BEP stated that he treated the veteran in the late 1970s 
and his right knee revealed what seemed to be early arthritic 
changes.  

The Board finds that Dr. BEP statement does not render a 
diagnosis for chronic disability.  Moreover, it is 
significant to note that the veteran was discharged from 
service in 1977 and by his own account, he did not seek 
treatment for his right knee injury until 1979, and the first 
documented diagnosis for arthritis of the right knee was in 
1998.  In this regard, there is no evidence that any chronic 
disease such as arthritis was shown in service or during an 
applicable presumption period.  


There have been no clinical data received, showing ongoing 
treatment during the interim between service and treatment in 
1997.  Thus the earliest medical evidence of treatment for 
the veteran's claimed right knee disorder is approximately 20 
years after his discharge from service.  Consequently, there 
is no demonstration of continuity of symptomatology and the 
medical evidence of record may not be reasonably construed to 
find that the veteran had any continuing symptoms during 
service which could be related to his current claimed chronic 
acquired disorder of the right knee.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Lay persons may provide evidence on the occurrence of 
observable symptoms during and following service to support a 
claim of entitlement for compensation benefits.  In this 
case, the veteran has asserted his personal opinion that his 
claimed current chronic acquired disorder of the right knee 
is related to service.  However, there is no evidence that he 
is a medical professional.  Therefore, he lacks the expertise 
to render a medical opinion with respect to providing a 
diagnosis and/or etiology.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The same applies with respect to the statements from 
his spouse and MF.  As such, these lay statements are 
insufficient to establish a relationship between the 
veteran's claimed disorder and service.  Id.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired disorder of the right knee 
related to his service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the right knee.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

